DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to a power storage device comprising: a power storage module in which an electrolytic solution is accommodated, the power storage module including a top face, a bottom face, and a plurality of side faces provided such that the side faces connect the top face to the bottom face; a liquid discharge valve provided on at least one of the side faces; a liquid collection unit configured to collect the electrolytic solution discharged from the liquid discharge valve; an accumulation portion in which the electrolytic solution collected by the liquid collection unit is accumulated; a corrosion portion configured to at least partially corrode due to the electrolytic solution; and a detection portion configured to detect breakage of the corrosion portion, wherein the corrosion portion is placed in a passage route along which the electrolytic solution collected by the liquid collection unit reaches the accumulation portion.
The prior art, such as Elsentriency et al. U.S. Pub. 2019/0277793, teaches a low temperature electrochemical cell reference system (Abstract) including a deterioration storage tank (tanks have walls and tops and bottoms; [0034]) including preventing pipe breaks due to the deterioration of metal or ally components due to corrosion with a corrosion detection method. See paragraph [0034]. However, the reference does not 
	

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722
	
	/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722